

116 SJ 27 ES: Providing for congressional disapproval of the proposed transfer to the United Arab Emirates, United Kingdom, and Australia certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 27IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed transfer to the United Arab Emirates, United Kingdom, and
			 Australia certain defense articles
 and services.That the issuance of an export license with respect to the following proposed exports to the United Arab Emirates, United Kingdom, and Australia is prohibited:(1)The transfer of the following defense articles, including services and technical data, described in Executive Communication 1424 (EC–1424) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed transfer of defense articles, defense services, and technical data to support the marketing, sale and on-going support for the ScanEagle and Integrator Unmanned Aerial Systems and for future Intelligence, Surveillance, and Reconnaissance (ISR) requirements for end-use by the United Arab Emirates Armed Forces; and hardware and defense services related to Wide Area Surveillance Payload (Redkite), laser designator, and integration of maritime search payload—Visual Detection and Ranging (ViDAR).Passed the Senate June 20, 2019.Secretary